Citation Nr: 0716841	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the RO in Philadelphia, 
Pennsylvania, which denied service connection for a bilateral 
knee disorder.

The Board also notes that in a February 1993 statement from 
the veteran, the veteran appears to have raised a claim for 
entitlement to service connection for a back disorder.  That 
issue has not yet been adjudicated and is again referred to 
the RO for such action. 

In June 2006, the Board remanded this issue for further 
development.


FINDING OF FACT

A current bilateral knee disorder is not related to service.


CONCLUSION OF LAW

A current bilateral knee disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1112, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in July 2003, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection.  

The July 2003 letter satisfied the second and third elements 
of the duty to notify by informing the veteran that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

With respect to the fourth element, the July 2003 VCAA letter 
contained a notation that the veteran was to send VA any 
medical reports that he might have had.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until a July 2006 letter.  Since the claim is being denied, 
no rating is being given and no effective date is being set.  
He is, therefore, not prejudiced by the inferred notice on 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

VA attempted to obtain the veteran's service medical records 
but was informed by the NPRC in an April 2004 letter that no 
records existed as a result of the 1973 fire.  It is 
reasonably certain that further efforts to obtain the 
veteran's service medical records would be futile.  38 
U.S.C.A. § 5103A.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The RO requested service medical records in September 1993 
and July 2003.  In January 2004 it requested alternate 
records, including surgeon general, sick, and morning 
reports.  In February 2004, the National Personnel Record 
Center reported that no alternate records were available.  
The RO also asked the veteran for any service medical records 
in his possession.

VA has obtained all available reported records of treatment 
including VA Medical Center (VAMC) records and private 
medical records.  Specifically, per the June 2006 Board 
remand instructions, VA has obtained all records of treatment 
and surgery pertaining to the veteran's knees from the 
Lebanon VA Medical Center for the period from January 1995 to 
1996.

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed bilateral 
knee disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In a statement received after the Board's last remand, the 
veteran asserted that he injured his knees while working on 
an aircraft in service, was on crutches for a week and then 
lived with the pain until about 1975, when he sought 
treatment from a private doctor.  That doctor is now 
deceased.  

A continuity of symptomatology could trigger the duty to get 
an examination.  The veteran's recent statement, however, is 
not credible when viewed in light of the rest of the record, 
including earlier statements he apparently made to private 
physicians.  In September 1986, Dr. VanGiesen, reported that 
the veteran's left knee disability was apparently the result 
of a work related injury.  In October 1995, the veteran was 
evaluated in connection with a state disability 
determination.  Dr. Nallamouthu, who conducted this 
examination, reported that the veteran's right knee pain had 
begun in 1975, after he was involved in a motor vehicle 
accident.  The left knee disability had begun in 1982, when 
he injured that joint.  There were no reports of an in-
service injury or of a continuity of symptomatology.  In 
short, his recent statement is contradicted by his earlier 
statements as recorded in the medical record.  Hence the 
recent report of a continuity of symptomatology is not 
credible and does not trigger the duty to provide an 
examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) ("Board, as fact finder, is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006) (when subject is one 
regarding which lay person is "competent" to testify, such 
"testimony can be rejected only if found to be mistaken or 
otherwise deemed not credible").

There is no other competent evidence that the veteran's 
current bilateral knee disorder is related to active duty.  
For this reason, an examination or opinion is not necessary.  

There is no indication from the record of additional medical 
treatment which has not been obtained. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Chronic diseases, such as degenerative arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year subsequent to 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113: 38 
C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

A stated above, the veteran's service medical records are 
missing and presumed to have been destroyed in a fire at the 
NPRC in 1973.

In a September 1986 letter, Dr. VanGiesen noted that the 
veteran had been a long term patient for degenerative 
arthritis in the left lateral aspect of the left knee.  He 
had undergone surgery with partial relief.  Dr. VanGiesen 
stated that this was apparently a work related injury.  He 
noted previous surgery to the veteran's left knee in December 
1982 and September 1983.  The diagnosis was retained hardware 
of the left knee and degenerative arthritis of the left knee.

In a February 1989 letter, Dr. Danyo stated that both of the 
veteran's knees were arthritic and symptomatic.  He reported 
that the veteran had arthritis in the knees which was 
accident related.

A June 1992 treatment note at the VAMC reported that the 
veteran's left knee gave out causing him to fall and injure 
the right leg.  X-rays also demonstrated degenerative 
arthritis and retained hardware from a previous arthrotomy in 
the veteran's left knee.

In May 1995, the veteran underwent left knee replacement 
surgery as a result of severe degenerative joint disease in 
his left knee.

In October 1995, Dr. Nallamouthu completed a disability 
evaluation for the Pennsylvania Bureau of Disability.  He 
stated that the veteran began to have problems with his knee 
joints in 1975.  The veteran was involved in a motor vehicle 
accident in 1975 and injured his right knee joint.  In 1982, 
the veteran injured his left knee joint.  Dr. Nallamouthu 
noted that the veteran had a total knee replacement of the 
left knee and surgery of the right knee for cartilage 
removal.

X-rays in June 1996 demonstrated a slight progression of 
degenerative changes of the right knee and anatomic alignment 
of the prosthetic components of the left knee.

In March 2000, the veteran presented to the Lebanon VAMC as 
his left knee had given out.  The diagnosis was status post 
total left knee replacement and degenerative osteoarthritis 
of the right knee.  

In January 2004, the veteran presented to the Lebanon VAMC 
for an evaluation of his total left knee replacement as well 
as discomfort in his right knee.  The veteran reported having 
meniscectomies that were done to both of his knees in the 
1970's.  The diagnosis was status post left knee replacement 
with fair result and mild to moderate degenerative arthritis 
post meniscectomy of the medial right knee.

In July 2005, the veteran presented to the Lebanon VAMC for 
treatment of his knees.  An examination of his right and left 
knees demonstrated minimal evidence of vascular 
insufficiency.  



Analysis

The record indisputably documents a current bilateral knee 
disorder as the veteran is status post left knee replacement, 
has mild to moderate degenerative arthritis of the medial 
right knee and has minimal vascular insufficiency of both 
knees.

Given the absent service medical records and VA's heightened 
duties to consider the doctrine of reasonable doubt, the 
Board accepts the veteran's report that he injuring his knees 
when he fell while working on an aircraft propeller during 
service.  Thus, the element of an in-service event is 
satisfied.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

Regarding entitlement to service connection on a direct 
basis, the evidence in favor of a link between a current 
disability and an injury or disease in service consists of 
the veteran's recent report of a continuity of symptomatology 
since service.

The veteran's claims of a continuity of symptomatology are 
not sufficient to establish a relationship between the in-
service disease and the current bilateral knee disorder.  As 
a lay person, he is not competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, as discussed earlier his report is 
not credible when considered in light of the medical record.

The medical records do not contain any evidence that the 
current bilateral knee condition is related to any disease or 
injury during service.  Dr. Danyo's report is neutral in that 
it merely reports an accident related disability without 
specifying the accident.  The evaluations of Dr. VanGiesen, 
Dr. Danyo and Dr. Nallamouthu report that the knee 
disabilities began many years after service and make no 
mention of the in-service injury.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, while the veteran states 
that he had knee pain since his time in the military, Dr. 
Nallamouthu stated that the veteran began to have problems 
with his knee joints in 1975.  There are no other records 
that provide a diagnosis of arthritis prior to 1975.

The preponderance of the evidence is against a finding that 
current arthritis of the knees is related to his service, or 
that it became manifest within a year of his discharge from 
active service. The first indication of arthritis of the 
knees is in 1975, many years after the veteran's last year of 
service. 

As the record does not show that the veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


